Title: To John Adams from Harrison Gray Otis, 12 December 1800
From: Otis, Harrison Gray
To: Adams, John



Sir,
Decemr 12. 1800—

The inclosed letter has been submitted to my perusal by my friend Mr Rutledge. Presuming it may be satisfactory to you to know that Genl Pinkney and the Federalists in So: Carolina adhered with honor to your interest, an I have taken the liberty to borrow it from him and send it to you, with a request that it maybe returned to my lodgings this afternoon as Mr R will have occasion to reply to it—I have the honor to be / with the highest respect / yr most obedt Servt


H. G. Otis